Entered: May 15th, 2019
                              Case 19-11923     Doc 20    Filed 05/15/19     Page 1 of 1
Signed: May 14th, 2019




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Baltimore
                                   In re:   Case No.: 19−11923 − TJC     Chapter: 7

      Luke T Wood                                             Michael F Harris Jr.
      Debtor
      Creditor − Home Point Financial Corporation             Reaffirmation − [19]

                                            STATEMENT OF REVIEW

The above identified Reaffirmation Agreement has been reviewed. It appearing that all requirements of 11 U.S.C. §
524 have been complied with, counsel for debtor has made the certification set forth in 11 U.S.C. § 524(c)(3), and
Part D of the Reaffirmation Agreement is completed in a manner not significantly disparate from the sworn
statements of the debtor in Schedules I and J and creates no presumption of undue hardship under 11 U.S.C. §
524(m). No hearing, determination, or order is required.


cc:     Debtor
        Attorney for Debtor − Christina M. Alfonsi
        Case Trustee − George W. Liebmann

        U.S. Trustee
        Creditor − Home Point Financial Corporation

                                                     End of Order
34x04 (rev. 02/09/2007) − larter
